Citation Nr: 0948729	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right inguinal 
hernia.

3.  Entitlement to service connection for trigger finger, 
left ring finger.

4.  Entitlement to service connection for balance 
disorder/vertigo.

5.  Entitlement to service connection for arthritis of the 
toes.

6.  Entitlement to service connection for right leg and hip 
pain.

7.  Entitlement to service connection for vision problems.

8.  Entitlement to service connection for mitral valve 
defect.

9.  Entitlement to service connection for a rib cage 
disorder.

10.  Entitlement to service connection for nose and breathing 
problems.

11.  Entitlement to an initial compensable rating for 
bilateral hearing loss from August 12, 2003 to February 19, 
2008.

12.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from February 20, 2008.  

13.  Entitlement to an increased rating for degenerative 
joint disease of the right ankle, currently rated 40 percent 
disabling.

14.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left ankle, from August 12, 
2003 to August 23, 2006.  

15.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the left ankle from August 24, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to 
September 1956 and from August 1968 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Cleveland, Ohio, and 
Louisville, Kentucky Regional Offices (RO) of the Department 
of Veterans Affairs (VA).  

As the Veteran perfected an appeal as to the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, and staged ratings have currently 
been granted, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  He has also been granted 
staged ratings for his left ankle disability in accordance 
with Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.

2.  The Veteran has not been diagnosed with a right inguinal 
hernia.  

3.  The Veteran has not been diagnosed with trigger finger of 
the left ring finger.  

4.  The Veteran has not been diagnosed with a balance 
disorder/vertigo.  

5.  The Veteran has not been diagnosed with arthritis of the 
toes or any other toe disability.  

6.  The Veteran has not been diagnosed with a right leg and 
hip disability.  

7.  The Veteran's presbyopia and astigmatism are congenital 
and there is no superimposed disease or injury or in-service 
aggravation of his congenital disorder of record.  

8.  The Veteran's mitral valve defect is congenital and there 
is no superimposed disease or injury or in-service 
aggravation of his congenital disorder of record; heart 
disease was not manifest in service, within a year of 
discharge and is not shown to be causally related to active 
military service.

9.  The Veteran does not have a chronic rib cage disorder.  

10.  The Veteran's rhinoplasty in service was remedial in 
nature and chronic nose and breathing problems have not been 
clinically demonstrated.  

11.  From August 12, 2003 to February 19, 2008, audiometric 
findings show that the Veteran had no worse than Level I 
hearing acuity in his right ear and Level I hearing acuity in 
his left ear.  

12.  From February 20, 2008, audiometric findings show that 
the Veteran had no worse than Level V hearing acuity in his 
right ear and Level III hearing acuity in his left ear.  

13.  The Veteran is currently receiving the maximum rating 
available for degenerative joint disease of the right ankle.  

14.  From August 12, 2003 to August 23, 2006, the Veteran's 
left ankle disability was characterized by an obvious 
deformity and severe limitation of motion with significant 
functional impairment.

15.  From August 24, 2006, the Veteran is receiving the 
maximum rating available for degenerative joint disease of 
the left ankle.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2009).  

2.  A right inguinal hernia was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  

3.  Trigger finger of the left ring finger was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  

4.  A balance disorder/vertigo was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  .

5.  Arthritis of the toes was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  .

6.  Right leg and hip pain were not incurred in, or 
aggravated by, active military service, and arthritis of the 
hip may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2009). 

7.  Vision problems were not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2009).  



8.  A heart disability was not incurred in, or aggravated by, 
active service and heart disease may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) 
(2009).

9.  A rib cage disorder was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  

10.  A chronic disability manifested by nose and breathing 
problems was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

11.  From August 12, 2003 to February 19, 2008, the criteria 
for the assignment of a compensable initial rating for the 
service-connected bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
including Diagnostic Code 6100 (2009).  

12.  From February 20, 2008, the criteria for an initial 
rating in excess of 10 percent for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including 
Diagnostic Code 6100 (2009).  

13.  The criteria for an evaluation in excess of 40 percent 
for degenerative joint disease of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, (2009).  

14.  The criteria for a 40 percent rating for degenerative 
joint disease of the left ankle were met from August 12, 2003 
to August 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5003, 5010, 5270, (2009).  

15.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In September 2003 and October 2003 letters, prior to the 
rating on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further medical evidence 
relevant to the claim.  In an April 2008 letter, after the 
rating on appeal, he was advised of how disability ratings 
and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the hearing loss disability is a 
downstream issue, and additional VCAA notice is not required.  
38 C.F.R. § 3.159(b)(3) (2009); See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  A January 2007 VCAA notice letter was issued 
with regard to the bilateral ankle increased rating claims.  
The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal most recently in a September 2008 
supplemental statement of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  Hence, the Board finds that the duty 
to notify provisions have been satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Furthermore, in an October 2008 Report of Contact, 
it was noted that the Veteran stated that he had no 
additional evidence to submit in support of his claims.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, and post service VA and private 
treatment records, and the relevant VA examination reports.  
The Veteran was afforded two occasions to provide sufficient 
detail related to his claimed stressors so that an official 
attempt to verify those stressors could be made to the United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the United States Armed Services 
Center for Unit Records Research (USASCURR)).  However, the 
JSRRC reported in June 2008 that sufficient detail had not 
been provided and it was unable to verify the claimed 
stressors.  In this regard, the Board observes that the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have evidence 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  

Additionally, the Board notes that, although the Veteran was 
not afforded a VA examination to specifically ascertain 
whether he has PTSD as a result of his active military 
service, the Board finds that such examination is not 
necessary.  In the absence of a verified stressor or the 
concession of a stressor related to combat service, any 
opinion rendered on the matter would be insufficient to meet 
the requirements of 38 C.F.R. § 3.304(f).  Hence, there is no 
reasonable possibility that the findings from such 
examination would aid in substantiating the Veteran's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects such as refractive error 
are not diseases or injuries within the meaning of the 
applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).

Certain chronic disabilities, such as arthritis and heart 
disease, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

PTSD, Right Inguinal Hernia, Trigger Finger of the Left Ring 
Finger, Balance Disorder/Vertigo, Arthritis of the Toes, 
Right Leg and Hip Pain

The Veteran's service treatment records do not document any 
treatment for PTSD, a right inguinal hernia, trigger finger 
of the left ring finger, a balance disorder/vertigo, 
arthritis of the toes, or right leg and hip pain.  In 
November 1971, he was seen for an infection of the left great 
toe after a nail resection.  The following month, the 
inflammation had resolved.  In August 1972, a callus was 
removed from the base of the third toe.  No chronic 
disabilities of the toes was noted upon separation 
examination in February 1973.  

Additionally, the current VA and private treatment records do 
not show that the Veteran has been diagnosed with any of 
these disabilities.  Upon VA examination in July 2008, the 
examiner specifically stated that the Veteran did not have a 
disability of the toes, including arthritis, or any pelvic or 
hip joint pathology that was related to his military service, 
including his history of parachuting.  In a June 2008 VA 
outpatient report, the Veteran related that he had not been 
feeling down, depressed or hopeless in the past month, and he 
had not lost interest or pleasure in doing things.  No 
psychiatric disability, including PTSD, was diagnosed.  

In the absence of any currently diagnosed disability that can 
be causally linked to service, the claims of service 
connection for PTSD, a right inguinal hernia, trigger finger 
of the left ring finger, a balance disorder/vertigo, 
arthritis of the toes, and right leg and hip pain must be 
denied..  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  Pain, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999). 

Mitral Valve Defect, Vision Problems

The Veteran's service treatment records do not document any 
treatment for a heart disorder or a vision disorder.  He 
sustained a corneal abrasion from a blade of grass that 
resolved without sequelae.  Current medical records show that 
the Veteran was found to have a mitral valve defect more than 
25 years after his discharge from service, and that he has a 
presbyopia hyperopic astigmatism and a low suspicion of 
glaucoma.  There is no evidence that he was diagnosed with 
heart disease within a year of his discharge from service. 

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Moreover, 
there is no evidence that the Veteran's glaucoma began in or 
is otherwise related to his active military service.  

Additionally, there is no evidence that the Veteran's 
currently diagnosed mitral valve defect, was aggravated 
beyond the natural progression of the condition during 
service because it was not even noted during service.  

The only evidence in support of the Veteran's claims are his 
own contentions.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Consequently, his statements regarding the claimed 
conditions are insufficient to establish a nexus to service.  
The Board notes that under certain circumstances lay 
statements may, however, serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, 
the Board does not believe that glaucoma and/or a mitral 
valve defect are subject to lay diagnosis.  

Consequently, the Board finds that service connection may not 
be granted for vision problems or a mitral valve defect.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rib Cage Disorder and Nose/Breathing Problems

The Veteran's service treatment records show that the Veteran 
injured his rib cage and was seen in May 1969 for complaints 
of pain in the thorax when breathing.  X-rays were negative 
and a chronic disability of the rib cage was not diagnosed.  
Current treatment records also do not show any evidence of a 
chronic rib cage disorder.  In this regard, the Board notes 
that a prolonged period without documented medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of clinical findings of a 
disability or a nexus relating the onset of the condition to 
service, the Board concludes that service connection for a 
rib cage disorder must be denied.  

The Veteran's service treatment records show that he 
requested an elective rhinoplasty in 1953.  Subsequent 
records indicate that a deviated nasal septum was corrected.  
In a Report of Medical History completed in May 1963, he 
noted that his nose was stopped up but that the operations 
cleared it.  In October 1957, he was hit in the face with a 
parachute riser and injured his nose.  X-rays did not 
demonstrate a new fracture - only the old rhinoplasty repair.  
No treatment was recommended.  No further treatment for 
breathing problems was indicated.  Upon separation 
examination in February 1973, no chronic breathing or nose 
problems were indicated.  The current clinical records do not 
show that the Veteran has been diagnosed with a chronic nose 
or breathing disability.  Consequently, the Board finds that 
service connection for nose and breathing problems is also 
not warranted.  

For these reasons, the Board finds that the preponderance of 
the evidence is against these claims, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as here, the appeal pertaining to the bilateral 
hearing loss arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Hence, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra.  Additionally, with 
regard to the increased rating claims for the bilateral ankle 
disabilities, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

Bilateral Hearing Loss

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

At a VA audiological examination in June 2004, audiometric 
studies revealed puretone thresholds of 5, 10, 55 and 65 
decibels in the right ear and 5, 10, 50, and 65 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 33.75 decibels and in the left ear was 32.5 decibels.  
Speech discrimination ability was 96 percent on the right and 
92 percent on the left.  The examiner diagnosed bilateral 
sensorineural hearing loss.  

At a VA audiological examination on February 20, 2008, 
audiometric studies revealed puretone thresholds of 20, 55, 
60 and 80 decibels in the right ear and 20, 25, 55, and 70 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 53.75 decibels and in the left ear was 42.5 decibels.  
Speech discrimination ability was 72 percent in the right ear 
and 80 percent in the left ear.  

The findings on the Veteran's audiometric studies in June 
2004 correlate to a designation of level I hearing in the 
right ear and level I hearing in the left ear.  Table VII of 
§ 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  A more severe level of hearing loss was not 
clinically demonstrated until the VA audiological examination 
on February 20, 2008.  At that time, audiometric studies 
showed increased hearing loss disability with a designation 
of level V hearing in the right ear and level III hearing in 
the left ear, which results in a 10 percent rating under 
Diagnostic Code 6100.  Therefore, the Board finds that the 
Veteran is not entitled to a compensable rating prior to 
February 20, 2008, and he is not entitled to a rating in 
excess of 10 percent at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling, 
particularly with regard to his difficulty hearing people 
speak, and should be compensated accordingly.  However, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, a mechanical application of the rating 
schedule results in a noncompensable rating from 
August 12, 2003 to February 19, 2008, and a 10 percent rating 
from February 20, 2008 under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  

Degenerative Joint Disease of the Right and Left Ankles

The Veteran's right ankle disability, and left ankle 
disability from August 24, 2006, are each currently rated 
40 percent disabling under Diagnostic Codes 5010-5270.  This 
is the maximum rating available under those diagnostic codes.  
Additionally, the "amputation rule", provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68.  The 
schedular criteria provide for a maximum 40 percent 
disability for the amputation of a leg below the knee, 
including amputation of the foot.  Consequently, in 
accordance with the amputation rule, the Board concludes that 
a rating in excess of 40 percent for either the right or left 
ankle disabilities under Diagnostic Codes 5010-5270 is not 
warranted at any time during the relevant appeal period as a 
matter of law.  38 C.F.R. § 4.68; Hart, supra; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

However, the Veteran's degenerative joint disease of the left 
ankle was rated only 30 percent disabling under Diagnostic 
Codes 5010-5270 for the period from August 12, 2003 to 
August 23, 2006.  Hence, the Board must consider whether a 
40 percent rating was warranted during that time period.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

According to Diagnostic Code 5270, ankylosis of an ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent rating - 
which, as mentioned, the Veteran already has.  A higher 
40 percent rating requires ankylosis of his ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

In considering the evidence of record, the Board finds that a 
40 percent rating was warranted for the left ankle disability 
for the period from August 12, 2003 to August 23, 2006.  At 
the VA examination in June 2004, clinical evaluation revealed 
an obvious deformity of the left ankle with swelling over 
both malleoli.  There was mild tenderness to palpation with 
active range of motion of dorsiflexion to 4 degrees; plantar 
flexion to 15 degrees; eversion to 8 degrees; and inversion 
to 15 degrees.  He walked slowly due to ankle pain and used a 
wheelchair when possible.  Hence, the Board finds that a 40 
percent rating was warranted for the entire rating period.  
As discussed above, this is the maximum rating available.  
Hence, any further increase is denied.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's left or right ankle disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
ankle disability has not been demonstrated.  In fact, the 
record is devoid of any periods of hospitalization or loss of 
time from work for either ankle disability.  Hence, the Board 
finds that a referral for consideration of an extraschedular 
rating is not appropriate.  


ORDER

Service connection for PTSD is denied.

Service connection for a right inguinal hernia is denied.

Service connection for trigger finger, left ring finger is 
denied.

Service connection for balance disorder/vertigo is denied.

Service connection for arthritis of the toes is denied.

Service connection for vision problems is denied.

Service connection for mitral valve defect is denied.

Service connection for a rib cage disorder is denied.

Service connection for nose and breathing problems is denied.  

Service connection for right leg and hip pain is denied.

An initial compensable rating for bilateral hearing loss from 
August 12, 2003 to February 19, 2008 is denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss from February 20, 2008 is denied.  

An increased rating for degenerative joint disease of the 
right ankle is denied.  

A 40 percent rating for degenerative joint disease of the 
left ankle is granted from August 12, 2003 to August 23, 
2006, subject to the regulations governing the payment of 
monetary awards.  

A rating in excess of 40 percent for degenerative joint 
disease of the left ankle is denied from August 24, 2006.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


